               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PATRICK SHAWN SYLVESTER,           )
                                   )
                Plaintiff,         )
                                   )
    v.                             )         1:20CV1091
                                   )
STATE OF NORTH CAROLINA,           )
et al.,                            )
                                   )
                Defendant(s).      )


                                 ORDER

    This matter is before the court for review of the

Recommendation filed on December 9, 2020, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 3.) In the

Recommendation, the Magistrate Judge recommends that this action

be filed and dismissed without prejudice to Plaintiff filing a

new complaint, on the proper § 1983 forms, correcting the

defects set out in the Recommendation. The Recommendation was

served on the parties to this action on December 9, 2020. (Doc.

4.) Plaintiff filed objections, (Doc. 5), to the Recommendation.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.”   28 U.S.C. § 636(b)(1). This court “may accept, reject,

or modify, in whole or in part, the findings or recommendations




     Case 1:20-cv-01091-WO-JLW Document 6 Filed 02/09/21 Page 1 of 3
made by the [M]agistrate [J]udge. . . .       [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which the objections were made. This court

first finds the objections should be struck. The majority of

Plaintiff’s objections are nothing more than a baseless personal

attack on two Magistrate Judges in this district. The right to

object to a Recommendation does not require a court to consider

unfounded and vexatious accusations as to courts in this

district. De novo review is unnecessary “when a party makes

general and conclusory objections that do not direct the court

to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, (4th Cir.

1982). This court finds Plaintiff’s allegations are an abuse of

the objection process and the objections should be disregarded

and dismissed.

    Nevertheless, this court has made a de novo determination

which is in accord with the Magistrate Judge’s Recommendation.

Specifically, the court notes that Plaintiff has submitted a new

application to proceed in forma pauperis; however, it fails to

correct the defects cited in the Recommendation. That is, it

fails to provide the necessary information regarding Plaintiff’s

prisoner trust account such that the court can assess whether he


                                 - 2 -



     Case 1:20-cv-01091-WO-JLW Document 6 Filed 02/09/21 Page 2 of 3
can proceed in forma pauperis. (See Doc. 5-1.) Plaintiff’s

statement that he does not “have a Trust Account at any bank”

fails to respond to the question; the term “Trust Account” is

not limited to banks but includes any institutional trust

account. This court therefore adopts the Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 3), is ADOPTED. IT IS FURTHER ORDERED that

this action be, and is hereby, dismissed without prejudice to

Plaintiff filing a new Complaint, on the proper § 1983 forms,

correcting the defects set out in the Order and Recommendation.

A Judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 9th day of February, 2021.



                                 __________________________________
                                    United States District Judge




                                 - 3 -



     Case 1:20-cv-01091-WO-JLW Document 6 Filed 02/09/21 Page 3 of 3
